Citation Nr: 1045704	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  06-33 896	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for syncope.

2.  Entitlement to service connection for a lumbar spine 
disorder. 

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for carpal tunnel syndrome 
of the right wrist.

5.  Entitlement to service connection for carpal tunnel syndrome 
of the left wrist.

6.  Entitlement to service connection for retropatellar syndrome 
of the right knee.

7.  Entitlement to service connection for retropatellar syndrome 
of the left knee.

8.  Entitlement to service connection for residuals of a right 
ankle sprain.

9.  Entitlement to service connection for residuals of a left 
ankle sprain.

10.  Entitlement to service connection for onychomycosis.

11.  Entitlement to an initial compensable rating before April 
24, 2007, and a rating higher than 10 percent since April 24, 
2007, for gastroesophageal reflux disease.

12.  Entitlement to an initial compensable rating before April 
24, 2007, and a rating higher than 10 percent since April 24, 
2007, for rheumatoid arthritis of the right hand.

13.  Entitlement to an initial compensable rating before April 
24, 2007, and a rating higher than 10 percent since April 24, 
2007, for rheumatoid arthritis of the left hand.

14.  Entitlement to an initial compensable rating for seasonal 
allergic rhinitis.

15.  Entitlement to an initial compensable rating for right 
hallux valgus.

16.  Entitlement to an initial compensable rating for left hallux 
valgus with bunionectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1996 to April 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Veteran withdrew her request for a hearing 
before the Board.

During the pendency of the appeal, in a rating decision in July 
2006, the RO granted service connection for endometriosis.  This 
is a full grant of the benefit sought on the appeal of service 
connection for endometriosis.  

During the pendency of the appeal, in a rating decision in 
September 2007, the RO increased the rating for gastroesophageal 
reflux to 10 percent, increased the rating for rheumatoid 
arthritis of the right hand to 10 percent, and increased the 
rating for rheumatoid arthritis of the left hand to 10 percent, 
all effective April 24, 2007, the date of a VA examination.  The 
Veteran has continued her appeal for a higher rating.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

The claims of service connection for syncope, for carpal tunnel 
syndrome of the right wrist and left t wrist, and for 
retropatellar syndrome of the right knee and left knee are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.







FINDINGS OF FACT

1.  A lumbar spine disability has not been shown since service or 
currently.

2.  Sinusitis has not been shown since service or currently.

3.  Residuals of a right ankle sprain have not been shown since 
service or currently.

4.  Residuals of a left ankle sprain have not been shown since 
service or currently.

5.  Onychomycosis has not been shown since service or currently.

6.  Before April 24, 2007, gastroesophageal reflux disease was 
manifested by occasional reflux without persistent recurrent 
epigastric distress; from April 24, 2007, gastroesophageal reflux 
disease has been manifested by persistent recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, but has not 
been accompanied by substernal or arm or shoulder pain, or 
productive of considerable impairment of health.

7.  Before April 24, 2007, rheumatoid arthritis of the right hand 
was manifested by complaints of pain and swelling without 
evidence of active disease or limitation of motion; since April 
24, 2007, rheumatoid arthritis of the right hand has been 
manifested by complaints of pain, swelling, and limitation of 
motion of the thumb without evidence of active disease.

8.  Before April 24, 2007, rheumatoid arthritis of the left hand 
was manifested by complaints of pain without evidence of active 
disease or limitation of motion; and since April 24, 2007, 
rheumatoid arthritis of the left hand has been manifested by 
complaints of pain and limitation of motion of the thumb without 
evidence of active disease.



9.  Right hallux valgus is manifested by complaints of foot pain 
and swelling without objective evidence of moderate or severe 
impairment.

10.  Left hallux valgus with bunionectomy is manifested by 
complaints of foot pain and foot swelling without objective 
evidence of moderate or severe impairment.

11.  Seasonal allergic rhinitis is manifested by recurrent nasal 
congestion and discharge without polyps or obstruction of the 
nasal passages greater than 50 percent on both sides or a 
complete blockage on one side.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.303 (2010).

2.  Sinusitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.303 (2010).

3.  Residuals of a right ankle sprain were not incurred in or 
aggravated by service.  38  U.S.C.A. §§ 1110, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. § 3.303 (2010) .

4.  Residuals of a left ankle sprain were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303 (2010).

5.  Onychomycosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303 (2010).




6.  The criteria for an initial compensable rating for 
gastroesophageal reflux disease before April 24, 2007, and a 
rating higher that 10 percent since April 24, 2007, have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.112, 
Diagnostic Code 7346 (2010).

7.  The criteria for an initial compensable rating before April 
24, 2007, and a rating higher than 10 percent since April 24, 
2007, for rheumatoid arthritis of the right hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.112, Diagnostic Codes 5002, 5228, 5229 (2010).

8.  The criteria for an initial compensable rating before April 
24, 2007, and a rating higher than 10 percent since April 24, 
2007, for rheumatoid arthritis of the left hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.112, Diagnostic Codes 5002, 5228, 5229 (2010).

9.  The criteria for an initial compensable rating for seasonal 
allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6502-6514, 
6522 (2010).

10.  The criteria for an initial compensable rating for right 
hallux valgus have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5280 (2010).

11.  The criteria for an initial compensable rating for left 
hallux valgus, status post bunionectomy have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.71a, 
Diagnostic Code 5280 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  







The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2005, in May 2006, in July 2006, and in 
March 2007.  The notice included the type of evidence needed to 
substantiate the claims of service connection, including the 
underlying claims of service connection, which were granted, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an injury 
or disease, during service.  

The Veteran was notified that VA would obtain service treatment 
records, VA records, and records from other Federal agencies, and 
that she could submit other records not in the custody of a 
Federal agency, such as private medical records or with her 
authorization VA would obtain any non-Federal records on her 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

On the claim of service connection, as for content of the VCAA 
notice, the documents complied with the specificity requirements 
of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claims were readjudicated as evidenced by the 
supplemental statement of the case, dated in January 2008.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

On the initial rating claims, where, as here, service connection 
has been granted and the initial disability ratings have been 
assigned, the claims of service connection have been more than 
substantiated, the claims have been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been fulfilled.  
Once the claims of service connection have been substantiated, 
the filing of a notice of disagreement with the RO's decision 
rating the disabilities does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claims for initial higher ratings for gastroesophageal 
reflux disease, rheumatoid arthritis of the right hand and left 
and right hand, seasonal allergic rhinitis, and right hallux 
valgus and left hallux valgus.  Dingess, 19 Vet. App. 473, 490; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records.  The Veteran 
was afforded VA examinations in August 2005 and in April 2007.  

On the claims of service connection, there is no credible 
evidence that the Veteran currently has a lumbar spine 
disability, sinusitis, residuals of right or left ankle sprains, 
or onychomycosis.  For this reason, a VA medical opinion on the 
question of service connection is not necessary to decide the 
claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i)(C).  See also McClendon v. Nicholson, 20 Vet. 
App. 79, 86 (2006).






On the claims for increase, a new VA examination is requested.  A 
reexamination is warranted when there is a need to verify the 
current severity of a disability.  Generally, a reexamination is 
required if the evidence indicates that there has been a material 
change in a disability.  38 C.F.R. § 3.327(a).  As there is no 
objective evidence indicating that there has been a material 
change in the severity of any of the Veteran's service-connected 
disabilities since she was last examined, a reexamination is not 
warranted, and the Board is deciding the appeal on the current 
record.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for arthritis, if the disability is manifested to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309. 

The criteria for a compensable rating for arthritis is arthritis 
established by X-ray and limitation of motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nichloson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b)

I. Service Connection 

Disability of the Lumbar Spine Disability 

Facts

The service treatment records show that in May 1996 the Veteran 
complained of low back pain over a three week period and the 
assessment was lumbosacral strain.  In December 1997, the Veteran 
complained of low back pain after a laparoscopy, and the 
assessment was lumbar pain.  In March 1998, she complained of 
back pain, and the assessment was lower back pain secondary to 
muscular strain.  In October 1999, the Veteran again complained 
of back pain, and the assessment was mechanical back pain.  In 
March 2005, chronic low back pain was noted. 

After service on VA examination in August 2005, the Veteran 
complained of lower back for the last two years.  On physical 
examination, range of motion of the lumbar spine was within 
normal limits without pain or any limitation or additional 
symptoms upon repetition.  No abnormal neurological signs or 
symptoms were elicited.  The diagnosis was a normal examination 
of the lower back.


Analysis

The Veteran did experience low back pain and strain in service.  

Under 38 U.S.C.A. § 1110, compensation is payable for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty.  As a matter of statutory 
construction, the term "disability" in 38 U.S.C.A. § 1110 when 
read in conjunction with 38 U.S.C.A. § 1155 refers to impairment 
of earning capacity.  Stated differently, an in-service notation 
pain or strain is not enough to establish service connection.  
There must be a current disability resulting from the pain or 
strain in service. 

Although the Veteran is competent to describe low back pain, 
pain, alone, without a sufficient factual showing that the pain 
is derived from an in-service injury or disease, is not a 
disability.  Sanchez- Benitez v. Principi, 259 F.3d 1356, 1361-62 
(Fed. Cir. 2001).   

As a lay person, the Veteran is competent to identify a simple 
medical condition, a contemporaneous medical diagnosis, or 
symptoms that later support a diagnosis by a medical 
professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  And as a lay person, the Veteran can offer an 
opinion on a simple medical condition.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159; 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a witness must have 
personal knowledge in order to be competent to testify to a 
matter; personal knowledge is that which comes to the witness 
through the use of the senses). 


Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau, 492 F.3d at 1377.  

In this case, the Veteran asserts that she has a current 
disability of the lumbar spine related to service.  As a 
diagnosis of a disability of the lumbar spine cannot be 
determined by Veteran's own personal observation as the 
disability cannot be perceived through the use of the senses, for 
example, by visual observation, a disability of the lumbar spine 
is not a simple medical condition.  And as it is not argued or 
shown that the Veteran is otherwise qualified through 
specialized, education, training, or experience to identify a 
disability of the lumbar spine, the Veteran's statement that she 
has a current disability of the lumbar spine is not competent 
evidence and therefore her statement cannot be considered as 
competent evidence in support of the claim.  

Although the Veteran is competent to relate a contemporaneous 
medical diagnosis and symptoms that later support a diagnosis of 
by a medical professional, there is no contemporaneous medical 
diagnosis or later diagnosis of a medical professional that 
pertains to a current disability of the lumbar spine.

To the extent the Veteran associates a disability of the lumbar 
spine to service, as a lay person the Veteran's opinion is 
limited to inferences that are rationally based on the Veteran's 
perception.  As the Veteran's opinion, inference, cannot be 
rationally based on her personal observation, for example, visual 
observation, without specialized education, training, or 
experience, the Veteran's opinion on causation is not competent 
evidence and the opinion is not to be considered as favorable 
evidence in support of the claim.  

And no factual foundation has been established to show that the 
Veteran is otherwise qualified to offer an opinion in this case.  




The only competent evidence on the question of whether the 
Veteran has a disability of the lumbar spine consists of the 
report of VA examination by a physician, who is qualified by 
specialized education, training, or experience to diagnosis a 
medical condition and to offer an opinion on causation.    

On VA examination in August 2005, the Veteran complained of lower 
back for the last two years.  The diagnosis was a normal 
examination of the lower back as range of motion of the lumbar 
spine was within normal limits without pain or any limitation or 
additional symptoms upon repetition and no abnormal neurological 
signs or symptoms were elicited.  

In the absence of competent evidence of current disability of the 
lumbar spine disorder, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Because the competent evidence of record does not establish that 
the Veteran has a current disability of the lumbar spine, the 
preponderance of the evidence is against the claim and the 
benefit- of- the- doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Sinusitis

Facts 

The service treatment records show that in February 1997 the 
Veteran of headaches, chills, and congestion.  There was 
tenderness over the left maxillary sinus, and the assessment was 
sinusitis.  In September 1998, the Veteran complained of a cold, 
and the assessment was acute sinusitis.

In August 2003, the Veteran complained of nasal congestion and 
sinus congestion, and the assessment was sinusitis.  

After service on VA examination in August 2005, the VA examiner 
noted that the Veteran had been treated earlier in the year for 
seasonal rhinitis symptoms with allergic conjunctivitis and 
symptoms of nasal congestion and a runny nose with clear 
drainage.  The VA examiner found mild nasal mucosal congestion 
without drainage or sinus tenderness.  The diagnosis was seasonal 
allergic rhinitis.

In a rating decision in March 2006, the RO granted service 
connection for seasonal allergic rhinitis.

Analysis

The Veteran did experience sinusitis in service, but in-service 
sinusitis is not enough to establish service connection.  There 
must be a current disability resulting from the sinusitis in 
service. 

Although the Veteran is competent to describe symptoms of sinus, 
sinusitis is not a condition under case law that has been found 
to be capable of lay observation, the determination as to the 
presence or diagnosis of sarcoidosis is medical in nature, that 
is, not capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran has 
a chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation).






Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159; 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a witness must have 
personal knowledge in order to be competent to testify to a 
matter; personal knowledge is that which comes to the witness 
through the use of the senses).

As a lay person, the Veteran is competent to identify a simple 
medical condition, a contemporaneous medical diagnosis, or 
symptoms that later support a diagnosis by a medical 
professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  And as a lay person, the Veteran can offer an 
opinion on a simple medical condition.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau, 492 F.3d at 1377.  

In this case, the Veteran asserts that she has a current sinus 
disability related to service.  As a diagnosis of sinusitis 
cannot be determined by Veteran's own personal observation as the 
disability cannot be perceived through the use of the senses, for 
example, by touch or visual observation, sinusitis is not a 
simple medical condition.  And as it is not argued or shown that 
the Veteran is otherwise qualified through specialized, 
education, training, or experience to identify a sinusitis, the 
Veteran's statement that she currently has sinusitis is not 
competent evidence and therefore her statement cannot be 
considered as competent evidence in support of the claim.  

Although the Veteran is competent to relate a contemporaneous 
medical diagnosis and symptoms that later support a diagnosis of 
by a medical professional, there is no contemporaneous medical 
diagnosis or later diagnosis of a medical professional that 
pertains to a current diagnosis of sinusitis.

To the extent the Veteran associates sinusitis to service, as a 
lay person the Veteran's opinion is limited to inferences that 
are rationally based on the Veteran's perception.  As the 
Veteran's opinion, inference, cannot be rationally based on her 
personal observation, for example, by touch or by visual 
observation, without specialized education, training, or 
experience, the Veteran's opinion on causation is not competent 
evidence and the opinion is not to be considered as favorable 
evidence in support of the claim.  And no factual foundation has 
been established to show that the Veteran is otherwise qualified 
to offer an opinion in this case.  

The only competent evidence on the question of whether the 
Veteran has sinusitis consists of the report of VA examination by 
a physician, who is qualified by specialized education, training, 
or experience to diagnosis a medical condition and to offer an 
opinion on causation.    

On VA examination in August 2005, the diagnosis was seasonal 
rhinitis, not sinusitis.  And service connection for seasonal 
rhinitis has already been granted. 

In the absence of competent evidence of current sinusitis, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Because the competent evidence of record does not establish that 
the Veteran currently has sinusitis, the preponderance of the 
evidence is against the claim and the benefit- of- the- doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Right Ankle and Left Ankle 

Facts 

The service treatment records show that in June 1996, the Veteran 
twisted her right ankle and the assessment was ankle sprain.  In 
April 1997, the Veteran twisted her left ankle and the assessment 
was sprain.  



In January 2003, the Veteran complained of a right ankle sprain.  
X-rays did not reveal any fracture or significant bony 
abnormality.  

After service on VA examination in August 2005, the Veteran gave 
a history of two right ankle sprains.  On examination, both 
ankles had full active range of motion without pain and 
repetitive movements did not produce any pain, fatigue, weakness, 
or lack of endurance.  The diagnosis was a normal bilateral ankle 
examination.

Analysis

On two occasions in service, the Veteran suffered a right ankle 
sprain, and on one occasion she suffered a left ankle sprain.  

Although the Veteran is competent to describe symptoms of ankle 
sprains, residuals of ankle sprain are not conditions under case 
law that has been found to be capable of lay observation, the 
determination as to the presence or diagnosis of sarcoidosis is 
medical in nature, that is, not capable of lay observation, 
competent medical evidence is required to substantiate the claim.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Under certain circumstances as a lay person, the Veteran is 
competent to identify a simple medical condition, a 
contemporaneous medical diagnosis, or symptoms that later support 
a diagnosis by a medical professional.   Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  And as a lay person, the 
Veteran can offer an opinion on a simple medical condition.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159; 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a witness must have 
personal knowledge in order to be competent to testify to a 
matter; personal knowledge is that which comes to the witness 
through the use of the senses). 

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau, 492 F.3d at 1377.  

In this case, the Veteran asserts that she has a current 
disability of the right ankle and of the left ankle related to 
service.  As a diagnosis of residuals of ankle sprains cannot be 
determined by Veteran's own personal observation as the 
disability cannot be perceived through the use of the senses, for 
example, by visual observation, disabilities of the ankles are 
not simple medical conditions.  And as it is not argued or shown 
that the Veteran is otherwise qualified through specialized, 
education, training, or experience to identify disabilities of 
the ankles, the Veteran's statement that she has current ankle 
disabilities is not competent evidence and therefore her 
statement cannot be considered as competent evidence in support 
of the claim.  

Although the Veteran is competent to relate a contemporaneous 
medical diagnosis and symptoms that later support a diagnosis of 
by a medical professional, there is no contemporaneous medical 
diagnosis or later diagnosis of a medical professional that 
pertains to a current disability of the right ankle or of the 
left ankle. 

To the extent the Veteran associates an ankle disability to 
service, as a lay person the Veteran's opinion is limited to 
inferences that are rationally based on the Veteran's perception.  



As the Veteran's opinion, inference, cannot be rationally based 
on her personal observation, for example, visual observation, 
without specialized education, training, or experience, the 
Veteran's opinion on causation is not competent evidence and the 
opinion is not to be considered as favorable evidence in support 
of the claim.  

And no factual foundation has been established to show that the 
Veteran is otherwise qualified to offer an opinion in this case.  

The only competent evidence on the question of whether the 
Veteran has a current disability of the right ankle or of the 
left ankle consists of the report of VA examination by a 
physician, who is qualified by specialized education, training, 
or experience to diagnosis a medical condition and to offer an 
opinion on causation.    

On VA examination in August 2005, both ankles had full active 
range of motion without pain and repetitive movements did not 
produce any pain, fatigue, weakness, or lack of endurance.  The 
diagnosis was a normal bilateral ankle examination.

In the absence of competent evidence of current disability of the 
right ankle or of the left ankle, there can be no valid claims.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Because the competent evidence of record does not establish that 
the Veteran has a current disability of the right ankle or of the 
left ankle, the preponderance of the evidence is against the 
claim and the benefit- of- the- doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).







Onychomycosis

The service treatment records show that in November 1999 the 
right great toenail was discolored and broken off, and the 
assessment was onychomycosis.  In March and April 2001 and in 
January 2001, the Veteran was treated for onychomycosis.  In May 
2003, onychomycosis was to be ruled out, a bacteriology report 
showed no fungal elements and a biopsy was negative for fungal 
organisms. 

After service, on VA examination in August 2005, the Veteran 
stated that she was last treated in 2003 and that she currently 
did not need any treatment.   Examination revealed no active 
onychomycosis.  The examiner concluded there was no onychomycosis 
disease found and noted the condition by history while on active 
duty.

Analysis

The Veteran was treated for the clinical presentation of 
onychomycosis in 1999 and in 2001, but diagnostic testing for 
onychomycosis in 2003, a bacteriology report and a biopsy, showed 
no fungal organisms.  

Although the Veteran is competent to describe a skin condition as 
a skin condition is a condition under case law that has been 
found to be capable of lay observation, a showing of 
onychomycosis in service alone is not enough to establish service 
connection, there must be a current disability.  Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).

After service, on VA examination in August 2005, the Veteran 
stated that she was last treated in 2003 and that she currently 
did not need any treatment.  The examiner found no evidence of 
onychomycosis. 




Although the Veteran is competent to describe a skin condition, 
McCartt v. West, 12 Vet. App. 164 (1999), the Veteran has not 
argued or stated that since service or currently that she has had 
a recurrence of onychomycosis. 

Without competent evidence that the Veteran currently has 
onychomycosis, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Because the competent evidence of record does not establish that 
the Veteran currently has onychomycosis, the preponderance of the 
evidence is against the claim and the benefit- of- the- doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

II. Claims for Initial Higher Ratings 

Rating Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.  
Separate Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).





Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).

Gastroesophageal Reflux Disease

Rating Criteria

Gastroesophageal reflux disease is rated by analogy to a hiatal 
hernia under Diagnostic Code 7346.  Under Diagnostic Code 7346, 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health, 
is rated as 30 percent disabling.  Two or more of the symptoms 
for the 30 percent rating, but of less severity are rated as 10 
percent disabling.

Facts 

On VA examination in August 2005, the Veteran complained of mild 
to moderate gastroesophageal reflux symptoms, dyspepsia, 
heartburn, and epigastric discomfort from one to three times a 
week.  The Veteran did not have any related nausea, vomiting, or 
weight loss.  

On VA examination in April 2007, the Veteran stated that she had 
to stop taking medication for the gastroesophageal reflux due to 
thrombocytopenia.  As a result, the gastroesophageal reflux, 
heartburn, dysperia, and upper abdominal pain had increased.  



The Veteran stated that she experienced pyrosis and reflux three 
to four times a week, but she had not had any hematemesis or 
melena.  On examination, the Veteran's general state of health 
appeared satisfactory with a normal nutritional status and there 
was no obvious anemia.  

Analysis

The evidence of record before the VA examination in April 2007 
shows that symptoms of gastroesophageal reflux consisted of 
pyrosis ( heartburn), which the Veteran controlled with non-
prescription antacids.   The disability picture, recurrent 
pyrosis, did not more nearly approximate or equate to the 
criteria for a 10 percent rating, namely, two or more symptoms of 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation under Diagnostic Code 7346. 

As of the VA examination on April 24, 2007, the symptoms of 
gastroesophageal reflux disease had increased because the Veteran 
was unable to take the same medication that she used in the past.  
While she experienced gastroesophageal reflux or regurgitation, 
heartburn, dysperia, and upper abdominal pain, there was no 
evidence of substernal or arm or shoulder pain, resulting in 
considerable impairment of health.  In the absence of substernal 
or arm or shoulder pain, productive of considerable impairment of 
health, the criteria for the next higher rating under Diagnostic 
Code 7346 have not been met. 

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. 
§ 5107(b).






Rheumatoid Arthritis of the Right Hand and Left Hand

Rating Criteria

Under Diagnostic Code 5002, rheumatoid arthritis is rated either 
as an active process or based on chronic residuals.

If rated as an active process, a 20 percent rating is assigned 
when there are one or two exacerbations yearly in a well-
established diagnosis.  38 C.F.R. § 4.71a, DC 5002.

If rated based on chronic residuals such as limitation of motion 
or ankylosis, favorable or unfavorable, the rating is under the 
appropriate Diagnostic Code for the specific joints involved.  
The ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; rather, 
the higher evaluation is to be assigned.

Limitation of motion of a major or minor thumb with a gap of one 
to two inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
warrants a 10 percent rating; limitation of motion of a major or 
minor thumb with a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, warrants a 20 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5228.

Limitation of motion of a major or minor index or long finger 
with a gap of one inch (2.5 cm.) or more between the fingertip 
and the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or with extension limited by more 
than 30 degrees, warrants a 10 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5229.  Limitation of motion of the ring or 
little finger is considered noncompensably disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5230.



Where, however, the limitation of motion of the specific joint or 
joints is noncompensable under the Diagnostic Code, a rating of 
10 percent is awarded for application for each such major joint 
or group of minor joints affected by such limitation of motion, 
to be combined, not added under Diagnostic Code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasms, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or misaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.




Facts 

The Veteran first developed rheumatoid arthritis in service 
although it manifested itself in the proximal interphalangeal 
joints of the fingers and not the metacarpophalangeal and distal 
interphalangeal joints of each finger as well as the other 
joints.  The VA examiner, in an August 2005 VA examination, noted 
that the Veteran has had negative inflammatory markers and 
rheumatoid factors.

On VA examination in August 2005 examination, the Veteran 
complained of pain in the small joints of both hands, distal 
interphalangeal pain, and swelling of the proximal 
interphalangeal joints.  There is no numbness, tingling, 
weakness, or sensory symptoms.  She has had Reynaud's symptoms.  
The Veteran is right handed.

Range of motion was within normal limits and without abnormality 
of movement,   including finger movement.  No pain was reported.  
The Veteran had a strong handgrip.  The examiner did note 
bilateral diffuse swelling in the index proximal interphalangeal 
joints and synovial changes in the first digit.  X-rays of both 
hands did not demonstrate any bone or joint abnormalities, but 
periarticular soft tissue swelling was seen in the proximal 
interphalangeal joints of all fingers except the thumb.  The 
diagnosis was seronegative, nonerosive bilateral hand rheumatoid 
arthritis.  

On VA examination in April 2007, the Veteran reported treatment 
and followup by VA rheumatology for deforming arthritis in the 
proximal interphalangeal joints of the lesser four fingers and 
the metacarpal thumb joint of both hands.  The examiner noted 
obvious, prominent swelling over the proximal interphalangeal 
joints.  The Veteran had received steroid injections and was on 
medication, but she had to stop because of immune 
thrombocytopenia.  She has started another medication which is 
less helpful.



The Veteran could make a complete fist.  Grip bilaterally was at 
90 percent of normal due to pain.  The proximal interphalangeal 
and distal interphalangeal flexion was all full.  Extension was 
to zero degrees.  The metacarpal flexion and extension were 
normal.  For the thumb, interphalangeal flexion was 90 degrees 
and zero degrees extension.  The metacarpal phalangeal flexion 
was 50 percent of normal (45 out of 90 degrees).  Bilaterally, 
the Veteran could approximate all four lesser fingers to the 
thumbs and touch the palmar fold with all four lesser fingers.  
She was able to write, pick up a paper clip, and dial a phone.  
The diagnosis was diffuse arthritis of hands, particularly the 
thumbs and the proximal interphalangeal joints of the fingers.

Analysis

Before, April 24, 2007, there was no evidence of active 
rheumatoid process of either hand.  There was no objective 
evidence of limitation of motion of the individual fingers and 
thumb of either hand that more nearly approximated the criteria 
under Diagnostic Codes 5228 or 5229 for a compensable rating.  
Each finger could touch the palmar fold and the thumb.  Range of 
motion was within normal limits and without abnormality of 
movement, including finger and thumb movement.  While the Veteran 
complained of pain, the examiner reported no pain of either hand 
while examining the Veteran.  Therefore, absent limitation of 
motion or even objective signs of pain in the joints of either 
hand, the criteria for a compensable rating for rheumatoid 
arthritis of either hand based on chronic residuals have not been 
met. 

From April 24, 2007, there has been no evidence of active 
rheumatoid process of either hand.   As for chronic residuals, 
there was some loss of motion, but there was no evidence of a gap 
of more than two inches between the right or left thumb pad and 
the respective fingers on each hand.  




Additionally, there was no evidence provided of additional 
limitation of motion due to pain or repetitive use.  Thus, there 
is no credible objective evidence to show additional functional 
limitation to the extent that under Diagnostic Codes 5220 to 
5229, the fingers would warrant a higher rating.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

For the purpose of rating arthritis, multiple involvements of the 
interphalangeal, metacarpal, and carpal joints of an upper 
extremity are considered a group of minor joints.  38 C.F.R. § 
4.45.  Where limitation of motion is noncompensable, an 
evaluation of 10 percent is assigned for each major joint or 
group of minor joints affected by limitation of motion to be 
combined not added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent rating is assigned where there 
is X-ray evidence of involvement of two or more major joints, or 
two or more minor joint groups; and a 20 percent rating is 
assigned where there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 
5003.

Based on the foregoing evidence, the evidence fails to 
demonstrate in an objective manner that the criteria for a rating 
higher than 10 percent under applicable Diagnostic Codes for 
either hand since April 24, 2007, have not been met.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).








Allergic Rhinitis

Rating Criteria

Allergic rhinitis is rated as noncompensable under Diagnostic 
Code 6522.  The criteria for a 10 percent rating, the only rating 
available, are greater than a 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side without 
polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  

Facts 

On VA examination in August 2005, the Veteran complained of nasal 
congestion and a runny nose with clear drainage.  She has not had 
a fever nor has she taken antibiotics.  The symptoms are worse 
during the summer months and seasonal changes are reported twice 
"a month."  The symptoms had been present for two years.  The 
VA examiner found mild nasal mucosal congestion without drainage 
or sinus tenderness.  The diagnosis was seasonal allergic 
rhinitis.

On VA examination in April 2007, the Veteran complained of nasal 
drainage, sneezing, and congestion, which had been controlled 
with non-prescription medication, but she discontinued the 
medication after being diagnosed with immune thrombocytopenia.  
As a result, her symptoms were more prominent.  The symptoms did 
not prevent her from breathing through her nose.  

On examination, the nasal mucosa was swollen and boggy, slightly 
reddened, and without pus or polyps.  There was no evidence of 
granulomatous disease including rhinoscleroma.  The airways were 
patent for air movement.  The diagnosis was seasonal allergic 
rhinitis more symptomatic due to her inability to take 
medications.  

Analysis

In the absence of evidence of at least 50 percent nasal passage 
obstruction on both sides or complete obstruction on one side, 
the findings do not more nearly approximate or equate to the 
criteria for a compensable rating under either Diagnostic Code 
6502 or 6522.

As the criteria for a compensable rating for residuals of 
seasonal allergic rhinitis under either Diagnostic Code 6502 or 
6522 have not been demonstrated, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b)

Right Hallux Valgus and Left Hallux Valgus with Bunionectomy 

Rating Criteria

Right hallux valgus and left hallux valgus are each currently 
evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic 
Code 5280.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, unilateral hallux 
valgus when operated with resection of the metatarsal head or if 
the hallux valgus is severe, if equivalent to amputation of the 
great toe, warrants a maximum rating of 10 percent.

Facts 

On VA examination in August 2005, the Veteran complained 
bilateral foot pain, but she could walk or stand for about two 
hours and she could perform household chores.  Examination showed 
normal movement of the feet.  The Veteran could rise on both her 
toes and heels.  There was no additional limitation by pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
Veteran did not display any muscle spasms or tenderness.  
Sensory, motor, and reflexes were normal.  She did describe some 
numbness and tingling in the operative scar area.   X-rays did 
not show any fracture, dislocation, or other bone or joint 
abnormalities.  In each foot, there was soft tissue swelling 
adjacent to the first MTP joint which may have represented a 
bunion.

On VA examination in April 2007, the Veteran complained of 
bilateral foot pain especially with certain footwear, that is, 
tight footgear or high heels.  The pain was constant every day.  
The pain and swelling occurred bilaterally in the first 
metatarsalphlangeal joints and the sides of the midfoot.  The 
symptoms were worse with standing or long walking.  Cushion shoe 
inserts had been minimally beneficial.  She was able to remain 
independent and perform her activities of daily living, driving, 
shopping, and perform her civilian occupation an instructor of 
preschool children.

The left foot showed a well healed asymptomatic bunionectomy scar 
along the first metatarsalphlangeal joint.  The right foot had a 
2 cm, round bunion, which is red and tender.  Both first 
metatarsalphlangeal joints were tender to manipulation.  The left 
hallux valgus had a residual five degree angle from the 
bunionectomy and the right had a 12 degree angulation without 
overlap or dorsiflexion.  No change in motion was noted with 
repeated and resisted movements.  It was painful to rise on her 
toes or standing on one foot at a time.  She had a normal gait.  
There were no callosities, breakdowns, skin and vascular changes, 
or unusual shoe wear patterns.  The diagnosis was bilateral 
hallux abductovalgus with the left foot demonstrating 
postoperative residuals from the bunionectomy.

Analysis

After reviewing the foregoing, the Board finds that the Veteran's 
hallux valgus on either foot is not shown to meet the criteria 
for a 10 percent rating under Diagnostic Code 5280. That is, 
there is no evidence - and the Veteran does not contend - that 
she has undergone an operation whereby the metatarsal heads have 
been resected.  She did have a bunionectomy, but there has also 
been no evidence that it involved a resection of metatarsal head 
or that it was so severe as to be equivalent to amputation of the 
great toe to warrant a rating under Diagnostic Code 5280.  




Further, there is no evidence that the hallux valgus condition is 
severe.  Although she described pain and swelling bilaterally in 
the first metatarsalphlangeal joints and the sides of the 
midfoot, the symptoms became worse only with prolonged standing 
or long walking.  She is able to remain independent and perform 
her activities of daily living, driving, shopping, and work in 
her chosen profession.  Such a disability picture, as reflected 
in several examination reports, does not show that the Veteran 
satisfies the criteria for a severe condition of hallux valgus on 
either foot.  The Veteran's current symptoms are adequately 
contemplated under the current 10 percent disability rating for 
hallux valgus of either foot.

In view of the foregoing evidence, compensable ratings under 
Diagnostic Code 5280 are not warranted.  As the criteria for 
higher ratings have not been demonstrated, the preponderance of 
the evidence is against the claims, and the benefit-of- the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.






If the criteria reasonably describe the disability level and 
symptomatology, then the  disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the current disability levels and symptomatology to the 
Rating Schedule, the degree of disability is contemplated by the 
Rating Schedule and the assigned schedule ratings are, therefore, 
adequate and no referral to an extraschedular rating is required 
under 38 C.F.R. § 3.321(b)(1).

ORDER

Service connection for a disability of the lumbar spine is 
denied.  Service connection for sinusitis is denied.  Service 
connection for residuals of a right ankle sprain is denied.  
Service connection for residuals of a left ankle sprain is 
denied.  Service connection for onychomycosis is denied. 

An initial compensable rating before April 24, 2007, and a rating 
higher than 10 percent since April 24, 2007, for gastroesophageal 
reflux disease, are denied.

An initial compensable rating before April 24, 2007, and a rating 
higher than 10 percent since April 24, 2007, for rheumatoid 
arthritis of the right hand, are denied.

An initial compensable rating before April 24, 2007, and a rating 
higher than 10 percent since April 24, 2007, for rheumatoid 
arthritis of the left hand, are denied.

An initial compensable rating for seasonal allergic rhinitis is 
denied.

An initial compensable rating for right hallux valgus is denied.

An initial compensable rating for left hallux valgus with 
bunionectomy is denied. 

REMAND

On the claim of service connection for syncope, the service 
treatment records show that in February 1997 the Veteran was 
brought to the emergency room after fainting during a training 
run.  The assessment was a syncopal episode most likely due to 
dehydration.  After service on VA examination in August 2005, the 
Veteran denied any additional syncopal episodes but complained of 
dizziness when arising from a chair or with certain positional 
changes.  The diagnosis was dizziness.  As it is unclear whether 
the dizziness is related to service, further development is 
needed.

As to the claims of service connection for carpal tunnel syndrome 
of the right wrist and carpal tunnel syndrome of the left wrist, 
the service treatment records document complaints involving the 
wrists in February 2001 and January 2002, indicating in the 
latter record there was a history of carpal tunnel syndrome.  In 
May 1998, the Veteran stated that she had carpal tunnel syndrome 
and had used wrist supports but stopped using the supports 
because the supports did not help her symptoms.  On VA 
examination in August 2005, no diagnosis of carpal tunnel 
syndrome was made, but the Veteran stated that she experienced 
wrist pain after 30 minutes of activities such as using a 
computer.  In June 2006, the Veteran had surgery either of the 
left wrist or hand in June 2006, but the records have not been 
obtained.  

On the claims of service connection for right knee and left knee 
disabilities, in service the Veteran complained of knee pain and 
the assessment was retropatellar pain syndrome.  The Veteran 
complained of pain in the knees in March 2005 with running making 
it worse.  After service, the Veteran was diagnosed with 
degenerative joint disease in both knees in February 2008, and 
further development is needed.

Accordingly, the case is REMANDED for the following action:





1.  Obtain VA records since August 2005.

2.  Ask the Veteran either to submit or to 
authorize VA to obtain on her behalf 
private medical records, pertaining to 
treatment of dizziness, carpal tunnel 
syndrome, or of the knees.  

3.  Afford the Veteran a VA examination to 
determine: 

a).  Whether the Veteran has a disability 
manifested by dizziness and, if so, 

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current disability 
manifested by dizziness is the result of 
an injury or disease or event in service, 
namely, a single syncopal episode in 1997 
and complaints of dizziness.

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the in-
service symptoms as described by the 
Veteran, is not more likely than any other 
to cause the Veteran's current disability 
and that an opinion on causation is beyond 
what may be reasonably concluded based on 
the evidence of record and current medical 
knowledge.

The claims folder must be made available 
to the examiner for review

4.  Afford the Veteran a VA examination to 
determine: 

a).  Whether the Veteran has carpal tunnel 
syndrome in either wrist and, if so, 

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current carpal tunnel 
of either wrist or both is the result of 
an injury or disease or event in service, 
namely, a history of carpal tunnel 
syndrome in service.

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the in-
service history as described by the 
Veteran, is not more likely than any other 
to cause the Veteran's current disability 
and that an opinion on causation is beyond 
what may be reasonably concluded based on 
the evidence of record and current medical 
knowledge. disability is the result of an 
injury or disease or event in service. 

The claims folder must be made available 
to the examiner for review

5.  Afford the Veteran a VA examination to 
determine:

a). Whether the Veteran has a right knee 
or left knee disability or both and if so, 

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current right knee or 
left knee disability or both are the 
result of retropatellar pain syndrome is 
service.

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the in-
service history as described by the 
Veteran, is not more likely than any other 
to cause the Veteran's current disability 
and that an opinion on causation is beyond 
what may be reasonably concluded based on 
the evidence of record and current medical 
knowledge. disability is the result of an 
injury or disease or event in service. 

The claims folder must be made available 
to the examiner for review.






6.  Upon completion of the above, 
adjudicate the claims.  If any benefit 
sought remains adverse to the Veteran, 
then provide her and her representative a 
supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


